PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/874,022
Filing Date: 18 Jan 2018
Appellant(s): DAI, Chen-Si



__________________
Daniel R. McClure
Reg. No. 38,962
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed December 01, 2020.
July 07, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

2.	Response to Argument

In essence, the Appellant argued the following points, and the examiner addresses each point individually.

Appellant’s First Arguments: Walder(US 2013/0110397 A1) fails to disclose the limitations “determining that the first inertial measurement values conform to one of the following two conditions: (i) a frequency of the first inertial measurement values is greater than a first threshold and (ii) a signed magnitude of each of the first inertial measurement values is greater than a second threshold or the signed magnitude of each of the first inertial measurement values is less than a third threshold” (hereafter sometimes referred to as condition (i) and/or condition (ii)) of independent claims 1 and 9 on pages 5-6 of the appeal brief. 


Examiner’s Answer: Examiner disagreed with that since Walder’s discloses first condition,“(i) a frequency of the first inertial measurement values(e.g. any value between 70-150 Hz) is greater than a first threshold(appellants did not define the threshold value in the claim.  Any natural number can be considered as a first threshold)”(Para-37: measuring the plurality of accelerations of the object within the time interval from the point in time to the later point in time comprises measuring the accelerations at a frequency between 50 Hz and 200 Hz, in particular between 70 Hz and 150 Hz; Para-38: measuring the plurality of accelerations of the object within the time interval from the point in time to the later point in time comprises measuring 20-60 accelerations, in particular 30-50 accelerations).

Appellant’s Second Arguments:  Appellants argued that Walder merely obtained by a sensor to measure the accelerations (i.e., the sampling rate of the sensor). Walder fails to disclose the condition (i) of claims 1 and 9 (i.e. a frequency of the first inertial measurement values being greater than a first threshold) on page 7 of the appeal brief. 

Examiner’s Answer: Examiner disagreed with the appellant’s arguments. The examiner would like to mention that Walder teaches not only the measurement of acceleration at a certain (frequency of first inertial measurement values at time point; e.g. 70 Hz). As the claim does not define the first threshold value, one of ordinary skill in the art could take any value of a natural number as a threshold value. The values given at Walder’s disclosure of accelerations at 70-150 Hz or 20-60 accelerations at time instant regarded as values greater than first threshold. Therefore, Walder teaches both measuring accelerations at a certain frequency and also number of accelerations in a certain time instant (frequency of first inertial measurement values at time point).   

Appellant’s Third Arguments: Walder fails to disclose the condition (ii) of claims 1 and 9 as well. Walder only relevantly discloses velocities, accelerations, and their absolute values but fails to disclose a signed magnitude of each of the velocities and a signed magnitude of each of the 

Examiner’s Answer: examiner did not reject the second conditional limitations using Walder’s disclosure in the Final Office Action since claims 1 and 9 only required one of the two conditions (i) or (ii).
  
Appellant’s Forth Arguments: Walder also fails to disclose the limitations “adjusting at least one original positioning location of the trackable apparatus within the time interval to at least one rectified positioning location according to at least one of the first inertial measurement values after determining that the first inertial measurement values conform to one of the two conditions” of claims 1 and 9 on page 8. 

Examiner’s Answer: Examiner disagreed with the appellant’s arguments. Walder discloses the claim limitations, “adjusting (at a point of state of walking/running/acceleration before velocity correction)(see Para-58, also figs.2&3, Para-64, 65, 100-104, 106-107) of the trackable apparatus within the time interval to at least one rectified positioning location(co-ordinates of a point based on corrected velocities, Para-58, also Para-64) according to at least one of the first inertial measurement values(50-200 Hz or 20-60 accelerations at certain time point, Para-37/38) after determining that the first inertial measurement values conform to one of the two conditions (i) a frequency of the first inertial measurement values is greater than a first threshold(see Para-37, 38, 58). 

Appellant’s Fifth Arguments: Krishnamurthy(US 2015/0334162 A1) does not determine whether one of the condition (i) (i.e. a frequency of the first inertial measurement values is greater than a first threshold) and the condition (ii) (i.e. a signed magnitude of each of the first inertial measurement values is greater than a second threshold or the signed magnitude of each of the first inertial measurement values is less than a third threshold) as cited in claims 1 and 9 on page 9 of the appeal brief.  

Examiner’s Answer: Examiner disagreed with the appellant’s arguments. Krishnamurthy teaches a signed magnitude(positive or negative values of client device movement/acceleration along x, y or z direction) of each of the first inertial measurement values(Para-104: the accelerometer may measure positive or negative g-force values in the x, y, and z axes.  The data from the measurements may correspond to specific accelerations or movements of the client device 503 in the x, y, and z axes.  For example, negative or positive values in the x axis may correspond to the client device 503 being moved to the left or right, respectively, in the x axis.  Negative or positive values in the y axis may correspond to the client device 503 being moved down or up, respectively, in the y axis.  Similarly, negative or positive values in the z axis may correspond to the client device 503 being moved backwards or forwards, respectively, the z axis; also Para-106) is greater than a second threshold(Para-104, 106). One of ordinary skill in the art interprets in a way that when the client device's movement or acceleration is below the specific movements or accelerations, the processor does not change the portion of graphical user interface of the client device(Para-106). On the other hand, the first condition of “a frequency of the first inertial measurement values is greater than a first threshold” can be ignored since claims 1 and 9 only required one of the (i) or (ii) conditions. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MD SAIFUL A SIDDIQUI/Primary Examiner, 
Art Unit 2692                                                                                                                                                                                                        
Conferees:

/LUNYI LAO/   Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                     

/ALEXANDER EISEN/   Supervisory Patent Examiner, Art Unit 2622                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.